Citation Nr: 0102890	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to VA dependency and 
indemnity compensation (DIC) benefits as surviving spouse of 
the veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from March 1942 to November 
1945.  The veteran died on August [redacted] 1996.  The appellant 
seeks benefits as the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


FINDINGS OF FACT

1.  In a June 1997 decision, the RO determined that the 
appellant was not entitled to recognition as surviving spouse 
of the veteran; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Evidence received subsequent to the June 1997 
determination is essentially duplicative and is not, by 
itself or in connection with evidence already of record, so 
significant that it must be reviewed to fairly decide the 
merits of the appellant's claim. 


CONCLUSIONS OF LAW

1.  The June 1997 decision denying recognition as surviving 
spouse of the veteran for DIC purposes is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  New and material evidence has not been received to reopen 
the appellant's claim of entitlement to DIC benefits as 
surviving spouse of the veteran.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The facts of this case show that the veteran died on August 
[redacted] 1996.  Although the veteran and the appellant were married 
on May [redacted] 1946, they subsequently were divorced on December 
[redacted] 1971.  There is no evidence of record to suggest that 
they remarried and were married as of the date of the 
veteran's death, and the appellant does not even contend that 
they were married at the time of the veteran's death. 

The record shows that a claim by the appellant for DIC 
benefits as surviving spouse of the veteran was denied by the 
RO in June 1997.  She was furnished notice of that 
determination and also furnished notice of appellate rights 
and procedures.  However, she did not initiate an appeal by 
filing a notice of disagreement.  Accordingly, the June 1997 
decision became final.  38 U.S.C.A. § 7105(c).  The appellant 
subsequently filed another claim, and the RO denied her claim 
by decision in February 1999.  It appears that the RO denied 
her claim on the merits instead of undertaking a new and 
material evidence analysis.  However, even if the RO 
implicitly found new and material evidence and reopened the 
claim, it would remain the Board's function to review the 
RO's new and material evidence determination.  See generally 
Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d. 1380 
(Fed. Cir. 1996).   

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The appellant is seeking DIC benefits based on the veteran's 
death.  VA death benefits may be paid to a surviving spouse 
of a veteran.  The term surviving spouse means a person of 
the opposite sex who is a widow or widower provided the 
marriage meets the requirements of 38 C.F.R. § 3.1(j) and who 
was married to the veteran at the time of the veteran's 
death.  38 C.F.R. § 3.50(b).  A marriage "means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
C.F.R. § 3.1(j); see 38 U.S.C.A. § 103(c).

Evidence of record at the time of the June 1997 decision 
showed that the veteran and the appellant were not married at 
the time of the veteran's death in 1996.  Of record was a 
copy of a divorce decree showing that their marriage was 
terminated in 1971.  The only new items of evidence received 
since the June 1997 decision are the written statements of 
the appellant which reiterate her belief that she is entitled 
to DIC benefits based on the veteran's death.  She does not 
challenge the legal validity of the divorce and has offered 
no evidence in that regard.  Instead, she simply asserts that 
the divorce was precipitated by the veteran's service-
connected disabilities.  She argues, therefore, that, in 
equity, she should be treated as the veteran's surviving 
spouse.  This was essentially the same argument she advanced 
in connection with her initial claim which was denied in June 
1997.  

The law in this area is clear and does not allow for the 
construction that the appellant seeks to advance.  Because 
the appellant and the veteran were divorced at the time of 
the veteran's death, the VA may not recognize her as the 
veteran's surviving spouse.  Therefore, the appellant is not 
entitled to dependency and indemnity compensation.  This was 
the basis for the June 1997 denial and there has been no new 
and material evidence received which can in any manner be 
viewed as so significant, either by itself or in connection 
with other evidence, that it must be reviewed to fairly 
decide the merits of the appellant's claim.  

The Board sympathizes with the appellant in view of her 
assertions regarding her present difficulties and 
difficulties over the years raising the children of her 
marriage to the veteran.  However, the underlying basis for 
the denial of DIC is the lack of a showing that she was the 
legal spouse of the veteran at the time of his death.  She 
has not offered any new and material evidence pertinent to 
that question and has admitted that they were divorced.  Her 
reasons for the divorce, even if true, do not change the fact 
that her marriage to the veteran was terminated prior to his 
death.  Both the June 1997 decision and the February 1999 
decision (as well as the October 1999 statement of the case) 
adequately informed the appellant of the underlying legal 
basis for the denial of her claim.  While the RO did not 
undertake a new and material analysis in its February 1999 
decision, there is no resulting prejudice to the appellant by 
the Board doing so since she was advised of the legal basis 
for the denial and since even if the RO had undertaken such a 
review, the Board would still be obligated to determine 
whether the claim had been reopened.  



ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

